Title: To Benjamin Franklin from Robert Hare, 28 October 1773
From: Hare, Robert
To: Franklin, Benjamin


Sir
Philadelphia Octr 28th: 1773.
I beg you to accept my warmest thanks for the fervor of the recommendations you favor’d me with. They are not only likely to promote my views of business but have introduc’d me into a very agreeable society and been principally instrumental in procuring the happiness I enjoy here.
I have delay’d these acknowledgements under hopes that your arrival here would give me an opportunity of making them personally and it greatly dissapoints me that I must not hope for that pleasure this year. I am Sir very respectfully Your oblig’d and obedient Servant
  Rt Hare.
 
Addressed: Dr Benjan: Franklin / Craven Street / London.
